Name: COMMISSION REGULATION (EEC) No 1753/93 of 30 June 1993 determining certain prices fixed in ecus in the beef and veal sector as a result of the monetary realignments in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 No L 161 /44 Official Journal of the European Communities 2. 7. 93 COMMISSION REGULATION (EEC) No 1753/93 of 30 June 1993 determining certain prices fixed in ecus in the beef and veal sector as a result of the monetary realignments in the 1992/93 marketing year (EEC) No 1 563/93 (6) ; whereas the intervention price for adult bovines for the period 1 July 1993 to 30 June 1994 is set by Council Regulation (EEC) No 2068/92 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ments (2), as last amended by Regulation (EEC) No 1330/93 (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes the list of prices in the beef and veal sector affected by the coeffi ­ cient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as amended by Regulation (EEC) No 1331 /93 (% from 1 July 1993 under the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in prices and amounts should be specified for each sector and the value of the reduced prices should be fixed ; Whereas, for the 1993/94 marketing year, the guide price in the beef and veal sector is set by Council Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . The guide price fixed in ecus by the Council for the 1993/94 marketing year in the beef and veal sector and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 197,42 per 100 kg live weight. 2 . The intervention price fixed in ecus by the Council for R3 grade carcases of male animals and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 321,64 per 100 kg carcase weight. Article 2 This Regulation shall enter into force on 5 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . I1) OJ No L 387, 31 . 12 . 1992, p. 29. (3) OJ No L 132, 29. 5 . 1993, p. 113. (4) OJ No L 57, 10. 3 . 1993, p. 18 . C5) OJ No L 132, 29. 5 . 1993, p. 114. (6) OJ No L 154, 25. 6 . 1993, p. 35. 0 OJ No L 215, 30 . 7 . 1992, p. 58 .